DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a decal assembly with a light source and layer of electrically conductive ink applied to a film, and “at least one additional layer of ink, the at least one additional layer of ink including a plurality of cut-out connection points, the at least one additional layer of ink extending between the cut-out connection points; wherein the positive terminal of the light is aligned with a first cut-out connection point of the plurality of cut-out connection points, and the negative terminal of the light is aligned with a second cut-out connection point of the plurality of cut-out connection points so that the at least one additional layer of ink extends between the first and the second cut-out connection points.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference MacKay (US 9297523 B2) discloses a film, a power source, a light having electrical terminals, and a layer of electrically conductive ink. However, MacKay does not disclose an additional layer of ink with cut-out connection points.
Stone (US 20120092844 A1) discloses a substrate with conductive ink for connecting a device and additional layers of ink on top of the substrate, the ink layers containing cut-out connection points. However, Stone doesn’t disclose “the at least one additional layer of ink extends between the first and the second cut-out connection points”. Instead, Stone specifically discloses a slot formed between the cut-out points (Fig. 8) for the expressed purpose of preventing spreading between the conductive tracks and causing a short. Additionally, see Applicant arguments filed 6/22/2021, pages 11-12.
Claims 2-9 are allowed due to their dependence on claim 1.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-19, previously withdrawn from consideration as a result of a restriction requirement, due to containing all the limitations of an allowable claim, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claim 20 is allowed for similar reasons as claim 1.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                      

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875